UNPUBLISHED

                     UNITED STATES COURT OF APPEALS
                         FOR THE FOURTH CIRCUIT


                              No. 00-6359



UNITED STATES OF AMERICA,

                                                Plaintiff - Appellee,

            versus


PAUL LEE,

                                               Defendant - Appellant.



Appeal from the United States District Court for the Northern Dis-
trict of West Virginia, at Wheeling. Frederick P. Stamp, Jr., Chief
District Judge. (CR-89-273, CA-99-94-5)


Submitted:    July 20, 2000                 Decided:   October 5, 2000


Before LUTTIG and MICHAEL, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Paul Lee, Appellant Pro Se. Michael D. Stein, OFFICE OF THE UNITED
STATES ATTORNEY, Wheeling, West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Paul Lee appeals the district court’s order denying his motion

filed under 28 U.S.C.A. § 2255 (West Supp. 2000).    We have reviewed

the record and the district court’s opinion accepting the recom-

mendation of the magistrate judge and find no reversible error.

Accordingly, we deny a certificate of appealability and dismiss the

appeal on the reasoning of the district court.      See United States

v. Lee, Nos. CR-89-273; CA-99-94-5 (N.D.W. Va. Feb. 28, 2000).    We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                            DISMISSED




                                2